202 F.2d 154
SINGER STEEL COMPANY, Appellant,v.JOSEPH TURK MANUFACTURING COMPANY, Appellee.
No. 11663.
United States Court of Appeals Sixth Circuit.
February 12, 1953.

Appeal from the United States District Court for the Northern District of Ohio; Charles McNamee, Judge.
Ezra Z. Shapiro and Joseph H. Persky, Cleveland, Ohio, for appellant.
Halle, Haber, Berick & McNulty, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
In this case, a judgment for $17,955, with interest, was awarded appellee as damages against the defendant for conversion of a quantity of steel which was the property of appellee and known by appellant to be such according to substantial evidence adduced;


2
And it appearing from a consideration of the record, the briefs of the attorneys and their oral arguments, that the judgment was properly awarded upon the basis of the findings of fact of the District Court, which were supported by substantial evidence and were certainly not clearly erroneous;


3
And it appearing further that the conclusions of law of the district judge were logically drawn and that his opinion reasoned to correct conclusions, stated therein;


4
The judgment of the District Court is affirmed.